1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                   ***

6
      DANIEL L. NEUMAN,
7
                          Plaintiff,
8                                                      2:19-cv-01299-JAD-VCF
      vs.                                              ORDER
9     EQUIFAX INFORMATION,
10                        Defendant.

11

12          In light of Defendant’s withdrawal of the Motion to Remove Attorneys from Electronic Service
13   List (ECF No. 9),
14          IT IS HEREBY ORDERED that the hearing on the Motion to Remove Attorneys from Electronic
15   Service List (ECF No. 7) scheduled for 10:00 AM, October 25, 2019, is VACATED.
16          IT IS FURTHER ORDERED that the parties must file a proposed stipulation and order for
17   dismissal on or before November 18, 2019.
18          IT IS FURTHER ORDERED that a status hearing is scheduled for 10:30 AM, November 25, 2019,
19   in Courtroom 3D.
20

21          DATED this 18th day of October, 2019.
                                                             _________________________
22
                                                             CAM FERENBACH
23
                                                             UNITED STATES MAGISTRATE JUDGE

24

25
